Title: To James Madison from Walter Dorsey and William Bond Martin, 22 May 1813
From: Dorsey, Walter,Martin, William Bond
To: Madison, James


Sir
Crawfords Hotel May 22nd. 1813.
The undersigned being deputed by the Governor of Maryland, to wait on your Excellency with the enclosed resolution of the legislature of Maryland, request that you will be pleased to inform us what further protection will be afforded by the Genl. Government to the State of Maryland against the incursions of the Common Enemy; and also what provision may be expected to liquidate the necessary Expenditures which have been or may be incurred by the said State in providing against belligerent aggressions. As the legislature is now in Session, and their deliberations will necessarily be delayed until we return to the City of Annapolis, we trust your Excellency will furnish us with an Answer in the Course of this day. We have the Honor to be Yr. obt Servts.
Walter Dorsey
William B Martin
